Per Curiam.
This is a proceeding in quo warranto, and involves the validity of the organization and existence of the town of Water-ville, as a municipal corporation. This is the only question presented, and as it has been heretofore expressly decided by this court in Pullman v. Hungate, 8 Wash. 519 (36 Pac. 483), and-subsequently affirmed in State ex. rel. Rice, v. Centralia, 8 Wash. 659 (36 Pac. 484), and Abernethy v. Medical Lake, 9 Wash. 112 (37 Pac. 306), and as we are satisfied therewith, we decline to enter upon any further discussion of the question, and affirm the judgment rendered in the lower court .herein.